DETAILED ACTION
This final Office action is in response to the claims filed on November 10, 2022.
The amendment to the specification filed November 10, 2022 has been approved.
Status of claims: claims 1, 2, and 4-13 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0042533 to Netherland, III et al. (hereinafter “Netherland”).
Netherland discloses a sealing structure for a vehicle door comprising: 
a door opening provided on a vehicle; 
the vehicle door 22 being shiftable between a closed position for closing the door opening and an open position for opening the door opening; 
a sealing member 58,57 provided at the door opening, the sealing member partially moving toward the vehicle door and coming into contact with the vehicle door to prevent entry of water into the vehicle from between the door opening and the vehicle door when the vehicle door is placed at the closed position from the open position, the sealing member partially moving away from the vehicle door when the vehicle door is placed at the open position from the closed position; and
a drain passage (see crack 56 between the doors in FIG. 2) configured to permit water kept back by the sealing member to flow toward an outside of the vehicle, wherein the sealing member is between the vehicle door and the drain passage. (claim 1)
Netherland further discloses an interlocking actuation unit 57 that shifts the sealing member in coordination with shifting of the vehicle door from the open position to the closed position or shifting of the vehicle door from the closed position to the open position. (claim 5)
Netherland discloses a vehicle comprising:
a door opening;
a vehicle door shiftable between a closed position for closing the door opening and an open position for opening the door opening;
a sealing member, wherein the sealing member is movable to a first position contacting the vehicle door when the vehicle door is placed at the closed position from the open position, and the sealing member is movable to a second position separated from the vehicle door when the vehicle door is placed at the open position from the closed position; and
a drain passage configured to permit water kept back by the sealing member to flow toward an outside of the vehicle, wherein the sealing member is between the vehicle door and the drain passage. (see FIGS. 2 and 3) (claim 6)
Netherland further discloses wherein the sealing member is configured to rotate between the first position and the second position. (see FIGS. 2 and 3) (claim 7)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 1537959 to Morine in view of US 1993506 to Fauner.
Morine discloses a door opening provided on a vehicle and the vehicle door 1 being shiftable between a closed position for closing the door opening and an open position for opening the door opening. Morine fails to disclose a sealing member and drain passage.
Fauner teaches of a sealing member 39 provided at the door opening, the sealing member partially moving toward a door 16 and coming into contact with the door to prevent entry of water into the structure from between the door opening and the door when the door is placed at the closed position from the open position, the sealing member partially moving away from the door when the door is placed at the open position from the closed position; and
a drain passage 22, 37 (see FIGS. 2, 3 and page 2) configured to permit water kept back by the sealing member to flow toward an outside, wherein the sealing member is between the door and the drain passage. (see FIG. 3)
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sealing member along the sill of the Morine door opening, as taught by Fauner, in order to prevent water, dirt, and debris from passing under the door when the door is in the closed position. 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain passage along the sill of the Morine door opening, as taught by Fauner, in order to allow any moisture or water along the sill to drain out and away from the door opening. (claim 1)
Morine, as applied above, further discloses wherein the sealing member is provided along the vehicle's lower side of the door opening, the sealing member protrudes upward in the vehicle with respect to a floor surface in the vehicle in a state where the vehicle door is placed at the closed position, and the sealing member is stored downward in the vehicle with respect to the floor surface in a state where the vehicle door is placed at the open position. (claim 2)
Morine, as applied above, further discloses wherein the sealing member includes a first lip portion and a second lip portion that are placed separately from members constituting the vehicle door and the door opening, respectively, in the state where the vehicle door is placed at the open position, and the first lip portion and the second lip portion are in contact with the members constituting the vehicle door and the door opening, respectively, in the state where the vehicle door is placed at the closed position (see Fig. 3). (claim 4)
Morine discloses a vehicle comprising: 
a door opening; 
a vehicle door 1 shiftable between a closed position for closing the door opening and an open position for opening the door opening. Morine fails to disclose a sealing member and drain passage.
Fauner teaches of a sealing member 39 provided at the door opening, the sealing member is movable to a first position contacting the vehicle door when the vehicle door is placed at the closed position from the open position, and the sealing member is movable to a second position separated from the vehicle door when the vehicle door is placed at the open position from the closed position; and
a drain passage 37,22 (see annotated figure below; note the area above step member 36 which gets occupied by the top portion of sealing member 39 when the sealing member is in the closed position has been interpreted as part of the drain passage) configured to permit water kept back by the sealing member to flow toward an outside of the vehicle, wherein the sealing member is between the vehicle door and the drain passage. (see FIG. 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sealing member along the sill of the Morine door opening, as taught by Fauner, in order to prevent water, dirt, and debris from passing under the door when the door is in the closed position. 
Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a drain passage along the sill of the Morine door opening, as taught by Fauner, in order to allow any moisture or water along the sill to drain out and away from the door opening. (claim 6)
[AltContent: textbox (Plate portion)][AltContent: textbox (2nd lip portion)]	
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Drain passage)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                
    PNG
    media_image1.png
    182
    273
    media_image1.png
    Greyscale

	Morine, as applied above, further discloses wherein the sealing member is configured to rotate between the first position and the second position. (claim 7)
	Morine, as applied above, further discloses wherein the sealing member comprises: a first lip portion 48 configured to contact the vehicle door when the sealing member is in the first position; a plate portion (see annotated figure above); and a second lip portion (see figure above) configured to contact the drain passage when the sealing member is in the first position. (claim 8)
	Morine, as applied above, further discloses wherein the plate portion is between the first lip portion and the second lip portion. (see figure above) (claim 9)
Morine, as applied above, further discloses a step member 36, wherein the step member partially defines the door opening. (claim 10)
Morine, as applied above, further discloses wherein the second lip portion contacts the step member when the sealing member is in the second position. (claim 12)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 1537959 to Morine in view of US 1993506 to Fauner, as applied to claims 1, 2, 4, 6-10, and 12 above, in further view of US 3131441 to Cornell.
Morine, as applied above, fails to disclose wherein the first tip portion and the second tip portion comprises a viscoelastic material. Cornell teaches of a sealing member with a first portion 14 and second portion 16 comprising of a viscoelastic material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second tip portions of Morine of a viscoelastic material, as taught by Cornell, in order to allow for deformation and thus, better sealing capabilities as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.




Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 10, 2022 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s response filed November 10, 2022, the applicant contends “Netherland fails to explicitly or inherently disclose the recited drain passage.”  The applicant notes that Netherland recites element 58 “fills the opening 56 …” for support. The examiner respectfully disagrees. As illustrated in FIG. 2 of Netherland, the sealing member 58 does not entirely cover or fill the drain passage 56; thus the examiner maintains the rejections of the claims.
On pages 7 and 8 of the applicant’s response filed November 10, 2022, the applicant contends element 56 is not between a door and element 58. The examiner respectfully disagrees. As illustrated in FIG. 2, at least a portion of element 58,57 is between the door 22 (note element 52 is part of the door 22) and drain passage 56.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634